DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim to foreign priority in Application No. KR10-2017-0115407, field September 8, 2017, is acknowledged.
Claim Objections
Claim 1 is objected to because of the following informalities: “comprising: four or more metals selected from iron (Fe), chromium (Cr), nickel (Ni), cobalt (Co), manganese (Mn), molybdenum (Mo), aluminum (Al) and copper (Cu), and boron (B)” should be “comprising: boron (B), and four or more metals selected from iron (Fe), chromium (Cr), nickel (Ni), cobalt (Co), manganese (Mn), molybdenum (Mo), aluminum (Al) and copper (Cu).  Appropriate correction is required.
Claim 12 is objected to because of the following informalities: “comprising: homogenizing heat treating the ingot; and removing oxides generated on the surface of the ingot; after the step of casting the ingot” should read “comprising: after the step of casting the ingot, homogenizing heat treatment of the ingot; and removing oxides generated on the surface of the ingot”. Appropriate correction is required.
Claim 14 is objected to because of the following informalities: “comprising: forming mechanical twinned crystal by deformation of the alloy material; after the step of annealing the alloy material” should read either “comprising: after the step of annealing the alloy material, forming mechanically twinned crystal by deformation of the alloy material” or “comprising: forming mechanical twinned crystal by deformation of the alloy material after the step of annealing the alloy material”. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mao (cited by Applicant in IDS filed February 25, 2020, CN 106119663 A, see English Machine Translation). 
Regarding Claim 1, Mao discloses a high entropy alloy doped with boron, comprising: four or more metals selected from iron (Fe), chromium (Cr), nickel (Ni), cobalt (Co), manganese (Mn), molybdenum (Mo), aluminum (Al) and copper (Cu), and boron (B) and having single phase FCC structure (“5 main elements…number ratio of this alloy is in the range of 5 - 35% between…simple face-centered cubic structure (fcc)” [0005]; “alloy…simple face-centered cubic structure is of the solid-solution phase composition” [0011]; “alloy…percentage by weight comprises: Fe: 30 - 35%, Co: 15 - 20%, Cr: 15 - 20%, Mn: 15 - 20%, Ni: 15 - 20%, B: 0.004 - 0.008%” [0013]; “high-entropy alloy-based alloy…including Fe, Co, Cr, Mn, Ni and B…has simple face-centered cubic structure solid solution phase composition” [0025]).

Regarding Claim 2, Mao discloses wherein the content of the four or more metals is 5 to 35 at% respectively and the content of boron (B) is 3 at% or less (“percentage by weight Fe: 30%, Co: 20%, Cr: 15%, Mn: 19%, Ni: 15.992%, B: 0.008%” [0040]; one of ordinary skill in the art would readily be able to convert and recognize that such a composition comprises the claimed values of 5-35at% for metal elements and 3at% B or less; for example, the composition disclosed in para. [0040] would comprise approximately 16.17at% Cr, 30.11at% Fe, 15.27at% Ni, 19.39at% Mn, 19.02at% Co and 0.04at% B).

Regarding Claim 3, Mao discloses wherein the alloy comprises 18 to 42 % of iron (Fe), 18 to 42 % of manganese (Mn), 9 to 22 % of chromium (Cr), 9 to 22 % of cobalt (Co), 9 to 22 % of nickel (Ni) and 

Regarding Claim 4, Mao discloses wherein the alloy comprises 18 to 42 % of iron (Fe), 18 to 42 % of manganese (Mn), 9 to 22 % of chromium (Cr), 9 to 22 % of cobalt (Co) and 0.001 to 0.01 % of boron (B) on the basis of weight% (“percentage by weight Fe: 30%, Co: 20%, Cr: 15%, Mn: 19%, Ni: 15.992%, B: 0.008%” [0040]).

Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Yao (cited by Applicant in IDS filed December 18, 2018, CN 103290404 A, see English Machine Translation).
Regarding Claim 1, Yao discloses a high entropy alloy doped with boron, comprising: four or more metals selected from iron (Fe), chromium (Cr), nickel (Ni), cobalt (Co), manganese (Mn), molybdenum (Mo), aluminum (Al) and copper (Cu), and boron (B) and having single phase FCC structure (“high-entropy alloy…comprises the following elements in percentage by weight: 10%-15% of Fe, 14%-17% of Cr, 22%-25% of Ni, 22%-24% of Co, 22%-24% of Mn, 0%-4% of Si and 0%-4% of B” Abstract; “10.6% of Fe, 13.4% of Cr, 23.3% of Ni, 23.3% Co of, 23.4% of Mn, 3% of Si, 3% the B” [0033]; “high-entropy alloy coating is pure FCC structure” [0058]).

Claim(s) 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu (cited by Applicant in IDS filed December 18, 2020, “Wear Resistance and High-Temperature Compression Strength of Fcc CuCoNiCrAl0.5Fe Alloy with Boron Addition”).
Regarding Claim 1, Hsu discloses a high entropy alloy doped with boron, comprising: four or more metals selected from iron (Fe), chromium (Cr), nickel (Ni), cobalt (Co), manganese (Mn), molybdenum (Mo), aluminum (Al) and copper (Cu), and boron (B) (see Table 1, B-0.2, “CuCoNiCrAl0.5FeB0.2”) and having single phase FCC structure (“matrix phase of CuCoNiCrAl0.5FeBx as-cast alloys is still fcc” Pg. 1465, Col. 2, Para. 2).

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-4 and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 20190024198 A).
Regarding Claim 1, Hong discloses a similarly high entropy alloy doped with boron, comprising: four or more metals selected from iron (Fe), chromium (Cr), nickel (Ni), cobalt (Co), manganese (Mn), molybdenum (Mo), aluminum (Al) and copper (Cu), and boron (B) and having single phase FCC structure (“four or more selected from the group consisting of more than 5 wt % to 35 wt % or less of iron (Fe), more than 5 wt % to 35 wt % or less of chromium (Cr), more than 5 wt % to 35 wt % or less of nickel (Ni), more than 5 wt % to 35 wt % or less of manganese (Mn), more than 5 wt % to 35 wt % or less of cobalt (Co), more than 5 wt % to 35 wt % or less of copper (Cu)” [0011];  “one or more of interstitial atoms such as…0.01 wt% to 1.5wt% of boron (B)” [0013]; see Table 1, Inventive example 13, Fe20Cr20Ni20Mn19.6Cu20Si0.2B0.2; “each of Fe, Cr, Ni, Mn, Co and Cu…formation of a face-centered cubic (FCC) solid solution” [0035]; “Fe20Cr20Mn20Ni20Co20….formed as a crystalline face-centered cubic (FCC) solid solution” [0035];  one of ordinary skill in the art would appreciate that the composition disclosed by Hong (see para. [0011] and [0013] above) would therefore produce an FCC single phase microstructure; additionally, one of ordinary skill in the art would also recognize that the composition produce a single phase FCC structure because the composition is identical to that which is claimed; 
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01).

Regarding Claim 2, Hong discloses wherein the content of the four or more metals is 5 to 35 at% respectively and the content of boron (B) is 3 at% or less (0 is not included (“four or more selected from the group consisting of more than 5 wt % to 35 wt % or less of iron (Fe), more than 5 wt % to 35 wt % or less of chromium (Cr), more than 5 wt % to 35 wt % or less of nickel (Ni), more than 5 wt % to 35 wt % or less of manganese (Mn), more than 5 wt % to 35 wt % or less of cobalt (Co), more than 5 wt % to 35 wt % or less of copper (Cu)” [0011]; “one or more of interstitial atoms such as…0.01 wt% to 1.5wt% of boron (B)” [0013]; “Fe20Cr20Mn20Ni20Co20” [0035]; one of ordinary skill in the art would appreciate that the 

Regarding Claim 3, Hong discloses wherein the alloy comprises 18 to 42 % of iron (Fe), 18 to 42 % of manganese (Mn), 9 to 22 % of chromium (Cr), 9 to 22 % of cobalt (Co), 9 to 22 % of nickel (Ni) and 0.001 to 0.01 % of boron (B) on the basis of weight% (“four or more selected from the group consisting of more than 5 wt % to 35 wt % or less of iron (Fe), more than 5 wt % to 35 wt % or less of chromium (Cr), more than 5 wt % to 35 wt % or less of nickel (Ni), more than 5 wt % to 35 wt % or less of manganese (Mn), more than 5 wt % to 35 wt % or less of cobalt (Co), more than 5 wt % to 35 wt % or less of copper (Cu)” [0011]; “one or more of interstitial atoms such as…0.01 wt% to 1.5wt% of boron (B)” [0013]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).

Regarding Claim 4, Hong discloses wherein the alloy comprises 18 to 42 % of iron (Fe), 18 to 42 % of manganese (Mn), 9 to 22 % of chromium (Cr), 9 to 22 % of cobalt (Co) and 0.001 to 0.01 % of boron (B) on the basis of weight% (“four or more selected from the group consisting of more than 5 wt % to 35 wt % or less of iron (Fe), more than 5 wt % to 35 wt % or less of chromium (Cr), more than 5 wt % to 35 wt % or less of nickel (Ni), more than 5 wt % to 35 wt % or less of manganese (Mn), more than 5 wt % to 35 wt % or less of cobalt (Co), more than 5 wt % to 35 wt % or less of copper (Cu)” [0011]; “one or more of interstitial atoms such as…0.01 wt% to 1.5wt% of boron (B)” [0013]; In the case where the claimed 

Regarding Claim 10, Hong discloses wherein the yield strength of the alloy is 450 MPa or more (see Table 1, Inventive example 13, Fe20Cr20Ni20Mn19.6Cu20Si0.2B0.2 comprises a yield strength of 940 MPa).

Regarding Claim 11, Hong discloses a method for manufacturing a high entropy alloy doped with boron, comprising: preparing a raw material of four or more metals selected from iron (Fe), chromium (Cr), nickel (Ni), cobalt (Co), manganese (Mn), molybdenum (Mo), aluminum (Al) and copper (Cu), and a raw material of boron (B) (“constituent materials are prepared, including four or more selected from the group consisting of more than 5 wt % to 35 wt % or less of Fe, more than 5 wt % to 35 wt % or less of Cr, more than 5 wt % to 35 wt % or less of Ni, more than 5 wt % to 35 wt % or less of Mn, more than 5 wt % to 35 wt % or less of Co, and more than 5 wt % to 35 wt % or less of Cu,1) one or more of…and 0.01 at % to 1.5 wt % of B” [0043]-[0044]); 
dissolving the raw materials to cast an ingot (“melting, homogenization heat treatment” [0045]; “melting is provided to allow the metal…to be alloyed…method commonly performed in the technical field…manufactured through casting” [0046]; one of ordinary skill in the art would would appreciate that casting would result in an ingot); 
cold-rolling the ingot to produce an alloy material and annealing the alloy material (“deformation processing and solution heat treatment…and secondary heat treatment” [0045]; “the alloy, having been cooled after the homogenization heat treating, is rolled down to the thickness of 1mm” [0054]; one of ordinary skill in the art would appreciate that this rolling refers to cold rolling as the material has been cool by rapid cooling (see para. [0053])); 
wherein the alloy material has a single phase FCC structure (“each of Fe, Cr, Ni, Mn, Co and Cu…formation of a face-centered cubic (FCC) solid solution” [0035]; “Fe20Cr20Mn20Ni20Co20….formed as a crystalline face-centered cubic (FCC) solid solution” [0035];  one of ordinary skill in the art would 

Regarding Claim 12, Hong discloses homogenizing heat treatment of the ingot after the step of casting (“melting, homogenization heat treatment” [0045]; “melting…through casting” [0046]; “next…homogenization heat treated” [0048]), but does not expressly disclose removing oxides generated on the surface of the ingot; however, it would have been obvious to one of ordinary skill in the art to have done so as this is common practice in the manufacturing of most alloy materials which are produced by casting and subjected to post-casting processes such as heat-treatment and rolling.

Regarding Claim 13, Hong discloses wherein in the step of annealing the alloy material, the annealing temperature is 650 to 1100 °C (“secondary heat treatment includes the solution heat treatment…typically >700C; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).

Regarding Claim 14, Hong does not expressly disclose forming mechanical twinned crystal by deformation of the alloy material after the step of annealing the alloy material; however it would have been obvious to one of routine skill in the art to have further deformed the material in order to produce an actual, usable component from the rolled and annealed sheet, for example, such as to form piping. Additionally, it would be obvious that the alloy material would further be deformed after implementing it into usage, as natural wear and stresses action on a component would create deformation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that 

Regarding Claims 6-8, Hong does not expressly disclose wherein (Claim 6) the boron (B) is segregated in grain boundary, wherein (Claim 7) the maximum concentration of the boron (B) segregated in the grain boundary is 0.20 at%, nor wherein (Claim 8) the boron (B) segregated in the grain boundary is 95 % or more of the total boron (B). However, Hong discloses the claimed microstructure and claimed composition (see Claim 1 above), as well as the method (see Claims 11-14 above), and also the claimed mechanical properties (see Claim 10 above). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the invention disclosed by Hong therefore comprise the claimed features of Claims 6-8, regarding the segregation details of Boron, because the composition and method of manufacturing of Hong is identical to that which is claimed. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Regarding Claim 9, Hong does not expressly disclose wherein the average grain size of the alloy is 60 um or less. However, Hong discloses the claimed microstructure and claimed composition (see Claim 1 above), as well as the method (see Claims 11-14 above), and also the claimed mechanical properties (see Claim 10 above). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the invention disclosed by Hong therefore comprise the claimed grain size feature of 60um or less, because the composition and method of manufacturing of Hong is identical to that which is claimed. When the claimed and prior art products are identical or .

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mao (cited by Applicant in IDS filed February 25, 2020, CN 106119663 A, see English Machine Translation), as applied and according to claims 3 and 4 above, respectively.  
Regarding Claims 5 and 15, Mao further discloses wherein the alloy comprises 0.004 to 0.005% of boron (B) (“alloy…percentage by weight comprises: Fe: 30 - 35%, Co: 15 - 20%, Cr: 15 - 20%, Mn: 15 - 20%, Ni: 15 - 20%, B: 0.004 - 0.008%” [0013]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).

Claim 12 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Jung (“Cryogenic strength improvement by utilizing room-temperature deformation twinning in a partially recrystallized VCrMnFeCoNi high-entropy alloy”).
Regarding Claim 12, Hong discloses homogenizing heat treating the ingot after the step of casting (“melting, homogenization heat treatment” [0045]; “melting…through casting” [0046]; “next…homogenization heat treated” [0048]), but does not expressly disclose removing oxides generated on the surface of the ingot. 
Jung teaches a similar method of manufacturing a high entropy alloy, wherein the alloy material is produced by conventional ingot manufacturing methods including pickling and milling (“Fabrication of…HEA…master alloy of melted…poured…ingots were homogenized…pickled…and milled…pickled ingots were rolled at room temperature (reduction ratio: 75%) to produce….sheets…annealed at 750 and 900C…quenched” Pg. 6, Col. 2, Para. 3 - see “Methods”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have removed oxides on the surface of the ingot after casting, as taught by Jung, for .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jin (US 20140261918 A): teaches an overlapping composition and microstructure with B ranging from 0.001-0.1wt%  (“a composition having from about 5 to about 40 weight % manganese, preferably from about 9 to about 25 weight % manganese…0.01 to about 3.0 weight % carbon…balance iron “ [0018]; “composition further includes one or more alloying elements selected from the group consisting of chromium…nickel, cobalt…boron…and combinations thereof…chromium ranges from 0 to 30 weight % of the total composition…each of the nickel or cobalt ranges from 0 to 20 weight % of the total composition…boron ranges from 0 to 0.1 weight % of the total composition, more preferably from 0.001 to 0.1 weight % of the total composition” [0033]; “the matrix of the composition is predominantly or substantially in the austenitic phase…100 volume %” [0020]; austenite is an FCC phase; “composition has a microstructure having a refined grain size…preferably about 50 .mu.m or less, even more preferably about 30 .mu.m or less” [0029]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428.  The examiner can normally be reached on Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



CATHERINE P. SMITH
Patent Examiner
Art Unit 1735



/CATHERINE P SMITH/Examiner, Art Unit 1735                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731